Citation Nr: 0843038	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-32 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from November 1940 to 
April 1945.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Purple Heart.  See 38 
U.S.C.A. § 1154(b) (West 2002).  The veteran died in 
September 2004.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and July 2006 rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont, which 
denied the appellant's claim for entitlement to service 
connection for the veteran's cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the veteran by correspondence dated in April 2006.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The April 2006 VCAA notice was issued prior to the Hupp 
decision. Because that notice does not meet the Hupp 
requirements, the Board will remand the case for the issuance 
of 38 U.S.C.A. § 5103(a)-compliant notice.

The veteran's death certificate listed the immediate cause of 
death as sudden cardiac death, atherosclerotic cardiovascular 
disease.  Other significant conditions contributing to death 
included diabetes mellitus type I and chronic obstructive 
pulmonary disease (COPD).

At the time of his death, the veteran was service-connected 
for left knee gunshot wound residuals (rated as 40 percent 
disabling), flat feet (rated as 30 percent disabling), 
hearing loss (rated as 30 percent disabling), and healed 
abdomen gunshot wound scar residuals (rated as noncompensable 
(zero percent) disabling).

The appellant and her representative contend that the 
veteran's service-connected left knee gunshot wound residuals 
were a contributory cause of his death.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2008).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  See 38 C.F.R. § 3.312(c) 
(2008).

The claims file reflects that the veteran has received 
inpatient medical treatment for COPD from the VA Medical 
Center (VAMC) in White River Junction, Vermont in July 2001, 
September 2001, November 2001, December 2001, January 2002, 
and February 2002; however, as the claims file only includes 
records from that facility dated up to 2000, any additional 
records from that facility should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Records from the veteran's final hospitalization in September 
2004 were not obtained because appellant did not provide 
authorization after a request from the AMC/RO in April 2006.  
However, as additional development is required for this case, 
the AMC/RO should again give the appellant an opportunity to 
provide authorization to obtain private inpatient treatment 
notes of the veteran's final hospitalization in September 
2004 at Gifford Memorial Hospital.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (1) a 
statement of the conditions, if any, for 
which a veteran was service-connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service- connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

2.  The AMC/RO should contact the 
appellant and obtain the names, addresses 
and approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected gunshot wound residuals as well 
as disabilities listed on his death 
certificate (atherosclerotic 
cardiovascular disease, diabetes mellitus 
type I, and COPD).  Of particular interest 
are any outstanding VA records of 
evaluation and/or inpatient treatment of 
the veteran's COPD disability, for the 
period from April 2000 to the present, 
from the VAMC in White River Junction, 
Vermont.  Also of particular interest, are 
any private inpatient treatment notes of 
the veteran's final hospitalization in 
September 2004 at Gifford Memorial 
Hospital.  After the appellant has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be inserted 
in the file.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




